PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/294,566
Filing Date: 6 Mar 2019
Appellant(s): PAN et al.



__________________
Wayne L. Tang
For Appellant


EXAMINER’S ANSWER

1.	This is in response to the appeal brief filed on 07 January 2021.
Grounds of Rejection to be Reviewed on Appeal
2.	Every ground of rejection set forth in the Office action dated 05 November 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument
3.	The Appellant’s Arguments presented in the Appeal Brief filed on 07 January 2021 have been fully considered by Examiner but they are not persuasive to overcome the prior art rejections. 
35 U.S.C. § 103 Rejections  
Appellant argues in pages 3-7:
“6.	GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
I.    Whether Claims 1-3, 6, 9-20 were improperly rejected under 35 U.S.C. § 103 as being obvious over U.S. Pub. No. 2017/0168744 (“Nguyen” attached as Exhibit C) in view of U.S. Pub. No. 2019/0079748 (“Chu” attached as Exhibit D).
II.    Whether Claims 4-5 and 7-8 were improperly rejected under 35 U.S.C. § 103 as being obvious over Nguyen, Chu and U.S. Pub. No. 2014/0181364 (“Berke” attached as Exhibit E).
7. ARGUMENT
For the Board’s convenience, claims 1-20 are one group that will stand or fall together with regard to the obviousness rejections in relation to the Nguyen and Chu combination.
nnect the first BMC 350 to the first flash ROM 340. The system 75 has a second node 400 with a second BMC 450 connected to the first switch device 370 and a second flash ROM 440 configured to store a second flash image. A second switch device 470 is configured to connect the second BMC 450 to the second flash ROM 440. The first BMC 350 is connected to the second switch device 470.
Since the firmware images are identical, the first BMC 350 can access the flash image on the second flash ROM 440 of the second node 400 to copy the flash image on the second flash ROM 440 to the first flash ROM 340 of the first node 300. Thus, the first BMC 350 may operate the first node 300 even when the first flash image on the first flash ROM 340 is corrupted as it can replace the corrupted flash image with the copied flash image from the second flash ROM 440. The first BMC 350 can then operate the first node from the copied flash image on the first flash ROM 340.
A. Claims 1-3, 6, and 9-20 Are Allowable Because The Combination Of References Do Not Disclose Copying An Identical Flash Image From The Flash ROM Of Another Node In a Multi-Node System
The present claims are allowable over the combination of Nguyen and Chu because these disclosures address fundamentally different problems of protection of data when power is interrupted (Nguyen), and allowing for updates of firmware without interrupting node operation (Chu). As such the combination does not disclose at least two significant claim elements: a) the second flash image being the same as the first flash image; and b) the second flash image being copied to the first flash ROM.
1. The Claims Require That the Flash Images On the First and Second Flash ROMs Are the Same
A critical element of the present claims is the recitation that the first and second flash are the same. This allows any node in a multi-node system to copy the same flash image from the flash ROM of another node and allow the node to operate even if the initial flash image is corrupted. The combination of Nguyen and Chu do not disclose this element. In fact, as will be explained the combination of references discloses exactly the opposite, the flash images on the corresponding storage devices in such a combination are never the same.
Nguyen discloses a multi-node system that allows data stored in dual in line memory modules (DIMM)s to be refreshed when power is interrupted. (Ex. C, | 19). Each of the nodes include a BMC and firmware that can alter the refresh rate of the DIMMs depending on whether main power or backup power is available. (Ex. C, If 23). Thus, Nguyen is primarily directed toward activating backup power in the node to insure sufficient refresh of the memories in a node. (Ex. C, f 58). The Final Office Action concedes that Nguyen does not disclose a second switch device that is connected to the first BMC and where the first flash image is the same as the second flash image. (Ex. B, p. 6).
The Final Office Action asserts that Chu discloses the flash images on the storage circuits 11 or 12 accessible to the BMC 10 via either multiplexer (switch) 131 or 132 in Fig. 2 are identical. (Ex. B, p. 6). Chu relates to a system that allows the use of either the storage circuits 11 or 12 to store update firmware for an update module 102 and using the other storage circuit for execution of stored firmware by a control module 101. (Ex. D, f 14). Specifically, Chu discloses a BMC 10 with the control module 101 and the update module 102. (Ex. D, If 14). A selection circuit 13 allows the control module 101 to access firmware images in either storage circuits 11 or 12. (Ex. D, f 15). The control module 101 executes the firmware program in the first storage circuit 11 to monitor hardware components of the server. (Ex. D, | 16). If an updated firmware image is received, it is loaded by the update module 102 in the second storage circuit 12. (Ex. D, f 17). After a 
The two storage circuits 11 and 12 allow Chu to maintain operation of the server as “a monitoring operation performed by the BMC 10 and a firmware storage operation for firmware update are independent of each other.” (Ex. D, ]f 20). As explained in paragraph 25 cited by the Final Office Action, the selection circuit 13 may be two multiplexers 131 and 132 that allow the control module to be electrically connected to either first storage circuit 11 or the second storage circuit 12. (Ex. D). Specifically, these firmware images are different (the non-updated firmware program and the updated firmware program) thus allowing the BMC 10 to access the older version to enable system operation:
When the updated firmware program is damaged, the BMC 10 can further execute the non-updated firmware program, so as to have a backup function. The BMC 10 can execute the non-updated firmware program, so as to reload a to-be-updated firmware program, thereby repairing the foregoing damaged firmware program.
For example, if the control module 101 determines that the second firmware program from the second storage circuit 12 is damaged when executing the second firmware program, the control module 101 controls the selection circuit 13 to be electrically connected the control module 101 to the first storage circuit 11. The control module 101 obtains the first firmware program from the first storage circuit 11 and executes the first firmware program.
(Ex. D, If 20, emphasis added).
The back-up function in Chu does not imply that the firmware images on the storage circuits 11 and 12 are the same. In fact, Chu teaches the opposite as the back-up process relies on switching to one of the storage circuits that store an older version of the firmware program in case the updated firmware program fails. (Ex. D, | 8). Chu 
Therefore, Chu does not disclose the firmware images are the same, as one of the firmware images is always an update and therefore different from the other non-updated firmware image. Since Chu does not disclose a multi-node system, if Chu was combined with Nguyen, each of the nodes in Nguyen would have the dual storage circuit configuration of Chu. However, as explained above, Chu does not disclose that the firmware images are the same. In fact, the operation of Chu would change if both firmware images were the same, as the backup function in Chu relies on having a different, non-updated firmware program to be available if the updated firmware program fails. Attempting to distort Chu to fit the claim elements would impermissibly change the fundamental operation of Chu. Thus, the independent claims are allowable over the combination of Nguyen and Chu because the combination does not disclose that the second firmware image is the same as the first firmware image.”

Examiner’s response:
Examiner respectfully disagrees.  Examiner maintains that Nguyen (US 2017/0168744 A1), in view of Chu (US 2019/0079748 A1) teaches all limitations of independent Claim 1, as evidenced by the citations and rationale presented in rejecting Claim 1, under AIA  35 USC 103, in the Final Rejection office action dated 05 November 2020.  Specifically, Nguyen (e.g., Figs. 1-3, par l0040]: “…Each system firmware on a node can have BIOS and a BMC unit among other system firmware components....” and par [0058]: “…a system can employ the BPS and enter backup mode (e.g., using flash and/or non-volatile storage) to back up the system,...”) teaches: Each system firmware on a node can have BIOS and a BMC unit among other system firmware components 
Regarding Appellant’s argument ‘…Chu does not disclose the firmware images are the same, as one of the firmware images is always an update and therefore different from the other non-updated firmware image. Since Chu does not disclose a multi-node system, if Chu was combined with Nguyen, each of the nodes in Nguyen would have the dual storage circuit configuration of Chu. However, as explained above, Chu does not disclose that the firmware images are the same. In fact, the operation of Chu would change if both firmware images were the same, as the backup function in Chu relies on having a different, non-updated firmware program to be available if the updated firmware program fails. Attempting to distort Chu to fit the claim elements would impermissibly change the fundamental operation of Chu. Thus, the independent claims are allowable over the combination of Nguyen and Chu because the combination does not disclose that the second firmware image is the same as the first firmware image.” it is respectfully noted that, according to Specification (e.g., TITLE: “FIRMWARE UPGRADE METHOD IN MULTIPLE NODE STORAGE SYSTEM”, paragraph [0010]: “The various examples of the present disclosure are directed towards a method of updating a firmware in a multi storage node system. …”, paragraphs [0033]-[0034]: “The process 600 indicated herein is described in detail with reference to the components of the multi-node storage system 75 of FIG. 2.  The process 600 will detail the procedure of updating the firmware within the first node 300 of the multi-node storage system 75 using the second node 400.  As an initial matter, a determination is made at 601 whether the hardware components within the first node 300 are online and ready for a firmware update.  If it is determined that the hardware components within the first node 300 are online and ready for a firmware update, the process advances to step 602.  At step 602, the multi-node storage system 75 attempts to boot to OS.  If the boot is successful, the process 600 advances to step 603 where the firmware upgrade is executed.  In the event the hardware components are not online or ready for a firmware update at step 601, the process 600 advances to step 604.  Similarly, in the event the multi-node storage system 75 is unable to boot to OS at step 602, the process 600 advances to step 604.  Finally, in the event none of the Nguyen in view of Chu) performs the same functionality of updating a firmware using a backup storage, where the interpretation Examiner gives to “second flash image is the same as the first flash image” means that since the second flash image is performing the same operation/functionality as the first flash image, so it is interpreted that they are same. As such, it would have been obvious to a person having ordinary skill in the art that entering a backup mode (e.g., using flash and/or non-volatile storage) to back up the system implies having an identical copy of the flash image, which teaches the above Appellant-argued claim 1 functionality “the Flash Images On the First and Second Flash ROMs Are the Same”.  
.  

Appellant further argues in pages 7-8:
“2. The References Do Not Disclose Copying the Same Flash Image To A First Flash ROM When the First Flash Image is Corrupted.
Independent claim 1 recites that the first BMC accesses the second flash image and copies the second flash image to the first flash ROM to operate the first node when the first flash image is corrupted. Independent claim 15 includes similar limitations. As explained above, the present claims relate to a multi-node system and thus one node cannot access the memory of another node to execute a firmware image. Thus, when the firmware image of the first node fails, the first node copies the same firmware image from the second node to the first flash ROM to allow operation of the first node. This contrasts with the single node system in Chu where the BMC 10 may access and execute the firmware images from either storage circuit 11 or 12. Since both storage devices are on 
Chu therefore does not disclose the first BMC accesses the second flash image and copies the second flash image to the first flash ROM to operate the first node when the first flash image is corrupted. Instead, in cases where the updated flash image fails, Chu discloses the BMC 10 accessing the second flash image (non-updated firmware program) in the second flash ROM (storage circuit 10) directly. (Ex. D, Tflf 18, 26). Chu does not disclose copying the second flash image because such a step would not be necessary as both storage circuits 11 and 12 are on the same node.
Chu only relates to switching flash memories in the case of receiving an updated firmware image. If the updated firmware is corrupt, Chu does not disclose switching to the other storage circuit and then copying the firmware on the other storage circuit to the initial storage circuit to operate the server. This is because both storage circuits are on the same server, and therefore the circuit in Chu simply accesses the other storage circuit and runs the non-updated firmware. There would be no need to copy the non-updated firmware because it would already be stored on a storage circuit accessible by the BMC in Chu. In fact, the claimed process would not be operable in Chu because the other storage circuit would be in the process of receiving an update and thus would not operate properly if Chu attempted to copy the non-updated firmware to the other storage circuit.
The Final Office Action does not explain how either Nguyen or Chu, either separately or in combination, discloses “the BMC accesses the flash image on the second flash ROM to copy the flash image on the second flash ROM to the first flash ROM” as required by claim 1. As explained above, the combination of Chu with Nguyen would add a second storage circuit to each of the nodes in Nguyen. This combination would not disclose copying the firmware image from the other storage circuit, because Chu teaches that the BMC simply accesses the firmware image in the other storage circuit.”



Examiner respectfully disagrees.  Examiner maintains that although Nguyen does not appear to explicitly teach: “a second switch device configured to connect the second BMC to the second flash ROM, wherein the first BMC is connected to the second switch device, wherein the second flash image is the same as the first flash and wherein the first BMC accesses the flash image on the second flash ROM to copy the flash image on the second flash ROM to the first flash ROM to operate the first node when the first flash image is corrupted”, however, in an analogous art of updating firmware, CHU (e.g., Figs. 1, 4; pars [0025], [0020]) teaches: a backup function, wherein an updated firmware program and a non-updated firmware program are respectively stored in the two storage circuits 11 and 12 [flash ROMs] and if the control module 101 determines that the second firmware program from the second storage circuit 12 is damaged when executing the second firmware program, the control module 101 controls the selection circuit 13 to electrically connect the control module 101 to the first storage circuit 11, and obtains [copies] the first firmware program from the first storage circuit 11 and executes the first firmware program, which makes the above Appellant-argued Claim 1 feature “the BMC accesses the flash image on the second flash ROM to copy the flash image on the second flash ROM to the first flash ROM” obvious.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially combine the teachings of Nguyen and CHU to provide a multi-node storage system, as taught by Nguyen, by incorporating the teachings of CHU that teaches “a second switch device configured to connect the second BMC to the second flash ROM, wherein the first BMC is connected to the second switch device, CHU, par [0004]). Nguyen and CHU are analogous arts directed generally to updating firmware.  
As such, Examiner believes the rejection of independent Claim 1, under AIA  35 U.S.C. 103, as being un-patentable by Nguyen, in view of Chu, should be sustained.  

Dependent Claims 2-3, 6, and 9-14, which depend on rejected independent Claim 1, inherit the deficiencies of their parent Claim. And, Nguyen in view of Chu, teaches all additional limitations of these dependent Claims as well, as evidenced by the citations and rationale presented in rejecting these Claims under AIA  35 USC 103, in the Final Rejection office action dated 05 November 2020. 

As such, Examiner believes the rejection of Claims 2-3, 6, and 9-14, under AIA  35 U.S.C. 103, as being un-patentable by Nguyen in view of Chu, should be sustained.

Similarly, Examiner believes the rejection of independent 15, under AIA  35 U.S.C. 103, as being un-patentable by Nguyen in view of Chu, should be sustained, based on the citations and rationale presented in rejecting Claim 15 under AIA  35 USC 103, in the Final Rejection office action dated 05 November 2020.



As such, Examiner believes the rejection of Claims 16-20 under AIA  35 U.S.C. 103, as being un-patentable by Nguyen in view of Chu, should be sustained, for similar rationale.





B. 	Claims 4-5 and 7-8:

Appellant argues in page 8:
“Claims 4-5 and 7-8 are allowable for the reasons described in section A above.”
Examiner’s response:
Examiner respectfully disagrees.  
Claims 4-5 and 7-8, which depend on rejected independent Claim 1 as a base Claim, inherit the deficiencies of the parent Claim.  And, Examiner maintains that Nguyen and Chu, further in view of Berke (US 2014/0181364 A1), teaches all additional limitations of Claims 4-5 and 7-8 as well, as evidenced by the citations and rationale presented in rejecting these Claims, under AIA  35 USC 103 in the Final Rejection office action dated 05 November 2020.   

As such, Examiner believes the rejection of Claims 4-5 and 7-8, under AIA  35 U.S.C. 103, as being un-patentable by Nguyen and Chu, further in view of Berke, should be sustained.   


To summarize:
Examiner believes that the rejections of Claims 1-3, 6, and 9-20 under AIA  35 U.S.C. 103 as being un-patentable by Nguyen, in view of Chu, should be sustained based on the citations and rationale presented in rejecting these Claims under AIA  35 U.S.C. 103 in the Final Rejection office action dated 05 November 2020, from which the appeal is taken, and additional clarifications and explanations presented hereinabove.  

And, Examiner believes that the rejections of Claims 4-5 and 7-8 under AIA  35 U.S.C. 103 as being un-patentable by Nguyen and Chu, further in view of Berke, should be sustained based on the citations and rationale presented in rejecting these Claims under AIA  35 U.S.C. 103 in the Final Rejection office action dated 05 November 2020, from which the appeal is taken.  


CONCLUSION

4.	For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        
Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199   

                                                                                                                                                                                                     /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),